f z yu82z5038 department of the treasury internal_revenue_service washington d c apr tax_exempt_and_government_entities_division re dear this letter constitutes notice that your requests for a a modification of our ruling letter dated date granting a conditional waiver of the minimum_funding_standard for the pian for the plan_year ending december b a waiver of the minimum_funding_standard for the plan for the plan_year ending december ‘ have been granted subject_to the following conditions to remove condition and collateral acceptable to the pbgc will be provided to the plan by the later of a days from the date of the ruling letter or b the earlier of i the date the pbgc notifies the service in writing that this condition has not been met or ii days from the date of the ruling letter for each plan_year ending december that the plan is subject_to a funding waiver the company will contribute dollar_figure' the company must provide proof of these contributions to this office using the fax number or address below each month from january through september dollar_figure through december - annually the actuarial cost method for the plan is changed to projected unit credit as of date 20uu828038 ' through december - for each plan_year ending december the company submits a copy of the schedule b of form_5500 to this office at the address or fax number listed in condition above by october of the calendar_year following the end of the plan_year the excise_taxes due under a of the code on the funding deficiency for the plan_year ending december timely manner and the excise_taxes due under a of the code on any funding deficiencies that may occur for the plan years ending december are satisfied in a timely manner the company will provide proof to this office at the address listed under above that this condition has been met ‘ are satisfied in a through you agreed to these conditions in a letter dated date if any one of these conditions is not satisfied the waivers are retroactively null and void these conditional waivers of the minimum_funding_standard have been granted in accordance with sec_412 of the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amounts for which these conditional waivers have been granted are the contributions that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date and date after the payment of at least the amount required under sec_412 of the code today the company is the company has been a health care provider since comprised of separate sec_501 not for profit corporations serving various health care needs ranging from independent living assisted living and residential long- term care in nursing home services additionally the company provides services to individuals with developmental disabilities and mental health disorders the primary cause for the company's hardship is due to the downtum in the stock market the plan experienced two straight years of significant losses in the market_value of its assets in and the market conditions that led to the large losses in plan assets in and have improved significantly these asset losses along with an increase in the liabilities due to a decrease in the rpa rate and an increase in the number of participants in the plan resulted in an additional funding charge applying for the first time in and in subsequent years as a result the minimum_required_contribution has increased significantly from dollar_figure and and dollar_figure charges of dollar_figure net losses in income in three of the last five years which has exacerbated the company's ability to satisfy the significantly increased minimum required contributions amounts include additional funding respectively the company has had and to dollar_figure the ay in in in 2vvu828038 ' of the company's income is derived from medicaid and medicare approximately reimbursement the company's rates or prices are set by governmental bodies and the company has no real ability to generate more revenue an increase in the reimbursement rates from these programs to the extent needed to fund the additional pension contribution is not possible the majority of the company's operating budget represents labor and fringe_benefits hence significantly cutting salaries or benefits to try to make up the shortfall would have a disastrous effect on staffing through staff attrition some items being pursued by the company to recover from its hardship are the merger of two existing nursing homes rebuilding and relocating the third nursing home and an expansion into non-medical home health services or companion care the company has demonstrated a substantial commitment to funding the plan in through august and an additional dollar_figure the company made dollar_figure august and an additional dollar_figure condition of waiver approval letter dated date in had made dollar_figure as of january benefit accruals to the plan ceased as of december the company total contributions for each month of january through september the plan was in total contributions each month of january in total contributions in september in - in total contributions each month of january through in total contributions in september satisfying funded on a current_liability basis and the company made dollar_figure and in our ruling letter dated date has been modified to is clear that the company has experienced a substantial business hardship the while it prospects for the company's recovery are uncertain however it is clear that the company's hardship would be exacerbated by the denial of the funding waivers for the additionally denying the requests plan years ending in december may place the company's financial recovery in jeopardy and put the continuation of the plan at risk hence because it is in the best interests of plan participants in the aggregate a the conditional waiver granted for the plan for the plan_year ending december remove condition and b a conditional waiver of the minimum_funding_standard has - been granted for the plan for the plan_year ending december conditions stated above your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling letter does not subject_to the 2vuvu828038 address the effect of any potential amendments to this plan or any other retirement_plan maintained by the company nor the establishment of a new retirement_plan for purposes of sec_412 of the code and sec_304 of erisa the company must make a separate ruling_request to the service in order to have reliance that any amendment to this plan or to any other retirement_plan maintained by the company that increases liabilities to such plans or the establishment of a new retirement_plan while the waiver is in effect is not a violation of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when re-filing form_5500 for the plan_year ending december letter should be entered on schedule b actuarial information we have sent a copy of this letter to the manager ep classification in and to the manager ep compliance unit in and to your authorized representatives pursuant to a power_of_attorney on file in this office the date of this if you have any questions concerning this matter please contact sincerely andrew e zuckerman director employee_plans rulings agreements
